FILED

UNITED sTATEs DISTRICT coURT MAY ~ 2 29?3
oLUMBIA cr :404
U.S. 519, 520 (1972). This complaint is so incoherently written that the Court cannot identify
factual allegations which might underlie a viable legal claim. At most, this complaint appears to
either "recit[e] bare legal conclusions with no suggestion of supporting facts, or postulate[]
events and circumstances of a wholly fanciful kind." Crisaji v. Holland, 655 F.Zd 1305, 1307-08
(D.C. Cir. 1981). Furtherrnore, the Court is "without power to entertain claims otherwise within
[its] jurisdiction if they are so attenuated and unsubstantial as to be absolutely devoid of merit, . .
. wholly insubstantial, [or] obviously frivolous." Hagcms v. Lavz'irze, 415 U.S. 528, 536-37 (1974)

(internal quotation marks and citations omitted).

This complaint is frivolous and it must be dismissed. See 28 U.S.C. §§ 191 S(e)(I)(B)(i),

1915A(b)(l). An Order consistent with this Memorandum Opinion is issued separately.

4‘%

l Unite Stat i `tJu e
DATE;  M/

w )W’B